Citation Nr: 1708817	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 29, 2008, for service-connected (minor) arthritis (left shoulder disability).

2.  Entitlement to a rating in excess of 20 percent from May 29, 2008, to December 30, 2014, for service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims is current with the RO in Louisville, Kentucky.

In a May 2009 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for his service-connected left shoulder disability to 20 percent, effective May 29, 2008.  However, as higher ratings for these disabilities are available throughout the appeal period, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of these disabilities to reflect the May 2009 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2016 decision, the Board, inter alia, denied the Veteran's claims for a rating in excess of 10 percent prior to May 29, 2008, and in excess of 20 percent from May 29, 2008, to December 30, 2014.  The Board also granted a 30 percent rating for his service-connected left shoulder disability, effective December 30, 2014.  The Veteran appealed the March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for VA and the Veteran's attorney filed a Joint Motion for Partial Remand (JMPR), which was granted by the Court in September 2016.  The March 2016 decision as to the Veteran's claims for increased ratings prior to May 29, 2008, and from May 29, 2008, to December 30, 2014, was vacated, and the case was remanded to the Board.  The September 2016 JMPR explicitly noted that the Veteran abandoned his claim for a rating in excess of 30 percent from December 30, 2014, to June 3, 2015.

In October 2016, additional evidence was added to the record, including VA treatment record, without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  However, as the Veteran's claim is being remanded for further development, the AOJ will have an opportunity to review the newly submitted evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the September 2016 JMPR agreed that the January 2008 and April 2010 VA examinations were inadequate to adjudicate the Veteran's claim for an increased rating.  With regard to the January 2008 VA examination, the parties agreed that, although the examiner indicated that the Veteran experienced pain during range of motion testing, the examiner failed to indicate where pain on range of motion began in accordance with 38 C.F.R. § 4.40 (2016).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  With regard to the April 2010 VA examination, the parties agreed that the examiner failed to indicate where pain on range of motion began and whether he experienced additional loss in range of motion following repetitive use in accordance with 38 C.F.R. § 4.40.  See DeLuca, supra.

In order to ensure that the Board's decision is based on a complete and accurate disability picture, addendum opinions to the January 2008 and April 2010 VA examination reports should be obtained.  In the event that either the January 2008 or April 2010 examiners are unavailable, obtain a retrospective opinion from a qualified medical professional that addresses the questions raised by the JMPR.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's January 2008 VA shoulder examination.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, including the January 2008 VA examination report and any contemporaneous medical evidence, please indicate where pain on range of motion began in the Veteran's left shoulder.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

2.  Return the claims file to the VA examiner who conducted the Veteran's April 2010 shoulder examination.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, including the April 2010 VA examination report and any contemporaneous medical evidence, please indicate where pain on range of motion began in the Veteran's left shoulder, and whether he experienced additional loss in range of motion following repetitive use in his left shoulder.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

3.  If the January 2008 or the April 2010 examiners are not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination and/or interview of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, including the January 2008 and April 2010 VA examination reports, as well as any contemporaneous medical evidence, please indicate where pain on range of motion began in the Veteran's left shoulder, and whether he experienced additional loss in range of motion following repetitive use of the left shoulder.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




